October 8, 1971


Honorable Andy James                 Opinion No. M- 970
Administrator
Texas Real Estate Commission         Re : Disposition of that
1101 State Finance Building               portion of real estate
Austin, Texas 78711                       broker and salesman
                                          license fees dedicated
                                          to the Real Estate Re-
                                          search Center at Texas
                                          A 8 M University by
                                          Section 24a of Article
Dear Mr. James:                           6573a, V.C.S.
          In your recent letter to this office you pointed
out that Senate Bill No. 338, Acts 62nd Legislature, Regular
Session, 1971, Chapter 256, page 1140, created at Texas A &
M University, in the College of Agriculture, a Real Estate
Research Center. This same Act amended the Real Estate
License Act, Article 6573a, Vernon’s Civil Statutes, by
increasing the broker and salesman license fees and dedi-
cating one-half of such fees to be used for the support
and maintenance of the Real Estate Research Center at
Texas A 8 M University. Your letter goes on to state that
the Comptroller of Public Accounts has advised the Texas
Real Estate Commission that in the event the Commission
deposits all of the receipts for licensing fees in the
State Treasury, the Comptroller will not issue warrants pay-
able to Texas A & M University for one-half of these license
fees because he feels that he is not authorized by law to
do so. Bearing these facts in mind you request the opinion
of this office upon the following questions:
          1. “Whether the State Comptroller would
     be authorized by law to draw warrants upon the
     State Treasurer payable to Texas A & M Univer-
     sity upon requisition of the Commission.
          2. “Should your opinion be negative, the
     Commission requests your opinion as to whether
     the Commission may open a bank account in its
     name, deposit all monies received in such bank

                        -4742-
 Honorable Andy James, page 2     (M-970)


     account, write checks on such account payable
     to Texas A & M University to transmit one-half
     of the fees in accordance with Section 24a of
     Senate Bill 338 and write a check on such account
     payable to the State Treasurer for the balance
     remaining in said account."
           Section 6 of Senate Bill No. 338 amends Section 22
of the Real Estate License Act (Article 6573a, Vernon's Civil
Statutes) so as to increase the fee for filing of either an
original,application or renewal application for real estate
broker from $10.00 to $20.00 and the fee for filing of an
original or renewal application for real estate salesman
from $5.00 to $10.00. Section 7 of Senate Bill No. 338
amends Section 24 of the Real Estate License Act, and the
relevant portion thereof reads as follows:
          "Sec. 24. (a) Ten Dollars ($10.00) re-
     ceived by the commission for the filing of
     broker license renewal applications and Five
     Dollars ($5.00) received by the commission for
     the filing of real estate salesman license
     renewal applications shall be transmitted to
     Texas A 8 M University for deposit in a separ-
     ate account shall be expended for the support
     and maintenance of the Real Estate Research
     Center and for carrying out the purposes, ob-
     jectives, and duties of the Center.
          "(b) Except as provided in Subsection (a)
     of this section all moneys derived from fees,
     assessments, or charges under this Act, shall
     be paid by the commission into the State Treasury
     for safekeeping, and shall by the State Treasurer
     be placed in a separate fund to be available
     for the use of the commission in the administra-
     tion of the Act upon requisition of the commis-
     sion. . .I'
          It is clear from the provisions of Section 24a as
amended by Senate Bill No. 338 that the Legislature has
dedicated one-half of the filing fee for renewal applica-
tions of real estate broker and real estate salesman licen-
ses to the special purpose of the maintenance and support
of the Real Estate Research Center at Texas A 8 M University.
However, reference to the General Appropriations Act for


                         -4743-
Honorable Andy James, page 3     (M-970)


the current fiscal year shows that no appropriation was
made by the Legislature for the support and maintenance
of the Real Estate Research Center. Section 6 of Article
VIII of the Constitution of Texas provides that, "no money
shall be drawn from the Treasury, but in pursuance of
specific appropriation made by law;. . .'I. Therefore,
once the fees for license renewal for brokers and sales-
man have been placed in the State Treasury, the Comptroller
of Public Accounts would have no authoritv to make a war-
rant payable to Texas A 8 M University in'the amount of
one-half of such renewal fees. Manion v. Lockhart, 131
Tex. 175, 114 S.W.Zd 216 (1938). This prohibition also
applies to funds dedicated to a special-purpose. Attorney
General's Opinion O-700 (1939). We therefore answer your
first question in the negative.
          Turning to your second question, we find nothing
in the provisions of the Real Estate License Act, as amended
by Senate Bill No. 338, which would authorize the Real
Estate Commission to deposit the fees received by it under
the Real Estate License Act in a local bank account and
make a division of those fees between the State Treasury
and Texas A 8 M University. Neither do we find any language
in the Real Estate License Act which necessarily implies
such authority on the part of the Commission. Therefore,
we also answer your second question in the negative.

          It is mandatory that one-half of the license fees
be deposited in the State Treasury and that the other one-
half be transmitted to Texas A & M University. This duty
may be performed by placing all the license fees in the
hands of the State Treasurer for proper distribution by
him pursuant to Article 4393a, Vernon's Civil Statutes.
                      SUMMARY
          Absent a specific appropriation, Section
     6, Article VIII, Texas Constitution, prohibits
     the Comptroller of Public Accounts from issuing
     a warrant payable to Texas A & M University in
     the amount of one-half of the real estate broker
     and salesman renewal licenses fees received by
     the Real Estate Commission in accordance with
     Section 24a of Article 6573a, V.C.S.
          The Real Estate Commission has no authority


                        -4744-
-




    Honorable Andy James, page 4         (M-970)


         either express or implied, to deposit such
         license renewal fees in a local bank and then
         transmit one-half to Texas A & M University
         and one-half to the State Treasury.
              It is mandatory that one-half of the
         license fees be deposited in the State Trea-
         sury and that the other one-half be trans-
         mitted to Texas A 5 M University. This duty
         may be performed by placing all the license
         fees in the hands of the State Treasurer for
         proper distribution by him pursuant to Article
         4393a, V.C.S.            ,,4




                                        ney General of Texas
    Prepared by W/O. Shultz
    Assistant Attorney General
    APPROVED:
    OPINION COMMITTEE
    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Ivan Williams
    Tom Fortescue
    Jerry Roberts
    Lewis Jones
    John Reeves
    SAM MCDANIEL
    Acting Staff Legal Assistant
    ALFRED WALKER
    Executive Assistant
    NOLA WHITE
    First Assistant




                               -4745-